


Exhibit 10.37.1


DSW INC. SUMMARY OF DIRECTOR COMPENSATION


Our current director compensation policies provide that each director who does
not otherwise receive compensation from DSW will receive:


•
An annual cash retainer of $75,000;



•
An annual equity retainer of $140,000; and



•
An additional annual retainer for committee service for each committee on which
such director serves (provided that the committee chairs do not receive such
additional retainer) as follows:



•Audit Committee - $20,000


•Compensation Committee - $15,000


•Nominating and Corporate Governance Committee - $15,000


•Technology Committee - $15,000


The annual retainers are paid as follows:
•
The annual cash retainer and the additional annual retainer for committee
service are payable in quarterly installments on the last day of each fiscal
quarter; and

•
The annual equity retainer is payable on the date of each annual meeting of the
shareholders for the purpose of electing directors, determined by dividing the
amount of the retainer by the share price of our Class A Common Shares on the
grant date.

Directors do not receive any additional compensation for attending board
meetings or board committee meetings. However, the chairmen of the Audit
Committee, Nominating and Corporate Governance Committee, Compensation
Committee, and Technology Committee each receive an additional $35,000, $25,000,
$30,000, and $25,000 in cash or stock units (as they may elect) per year,
respectively. We pay this compensation on a quarterly basis. All members of our
Board of Directors are reimbursed for reasonable costs and expenses incurred in
attending meetings of our Board of Directors and its committees.
Non-management directors may elect to have any of the cash portion of their
compensation paid in the form of stock units in lieu of cash.
Stock units issued to a director are fully vested on the date of grant.
Beginning in calendar year 2012, the director may elect to have the stock units
distributed (i) 30 days following the grant date, (ii) at a specified future
date more than 30 days following the grant date, or (iii) when the director
leaves the Board (for any reason). Stock units are settled in DSW Class A Common
Shares, unless the director’s award agreement provides for a cash settlement.
The stock units are settled in a lump sum.
Directors have no voting rights in respect to the stock units, but they will
have the power to vote the DSW Class A Common Shares received upon settlement of
the award. In general, directors have equivalent rights to receive dividends
paid on DSW Class A Common Shares. Each director is “credited” with the same
dividend that would be issued if the stock unit was a DSW Class A Common Share.
The amounts associated with the dividend equivalent rights will not be
distributed until the director’s stock unit award is settled.




